      Case 1:18-cv-00010-JRH-BKE Document 40 Filed 07/28/20 Page 1 of 1



                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF GEORGIA
                             AUGUSTA DIVISION




ANGELA JONES,

      Plaintiff-Appellant,

vs.                                            Case No. CV118-10


ANDREW SAUL, Commissioner
Of Social Security,

      Defendant-Appellee.



                                 ORDER


      The Order of this Court having been vacated and remanded by

the United States Court of Appeals for the Eleventh Circuit.

      IT IS HEREBY ORDERED that the judgment of the United States

Court of Appeals for the Eleventh Circuit is made the judgment of

this Court.


      SO ORDEREDI,   this               day of July, 2020.




                                   J.                        JUDGE
                                   UNITED           DISTRICT COURT
                                              DISTRICT OF GEORGIA
